Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 11/02/2021 in which claims 1, 2, 5, 16-28 are currently pending.

Election/Restrictions

Newly submitted claims 25-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 25-28 are directed to FIGs. 4 and 5 corresponding to non-elected species I and II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nara (WO 2018/116533 A1, also published as US 2019/0357760, which is used hereinafter for reference purposes) in view of Tatsuno (US 6,080,101).

As to claim 23, Nara teaches a camera head comprising:

an imager configured to capture a subject image emitted from an eyepiece of an endoscope (see FIGs. 1-2 and [0022]-[0024] and [0027]; also see FIG. 3 and [0034] which describes an image pickup unit 30 which comprises image pickup devices 32);

a housing configured to house the imager, the housing including an interior portion including the imager thereinside (FIGs. 2-3 and [0026] and [0028]-[0031] – airtight case 17, main case 20, and rear case 22),

and an exterior portion arranged on an outer side of the interior portion, wherein the interior portion and the exterior portion are separated from each other in at least a part of an outer surface (see FIGs. 3 and 6 and [0043]-[0050] and [0052] – rear case 22 and main case 20);

Nara does not teach a connector that includes an abutting surface configured to abut the eyepiece, wherein the connector is separate from the interior portion and the exterior portion and contacts at least one of the interior portion and the exterior portion.

However, Tatsuno teaches a connector that includes an abutting surface configured to abut the eyepiece, wherein the connector is separate from the interior portion and the exterior portion and contacts at least one of the interior portion and the exterior portion (see FIG. 13 and col. 14, lines 5-17 – “the distal part of the imaging unit 106 is freely detachably attached to the eyepiece unit 13 of a fiber scope or the rigid endoscope 2 by means of a mount member 111a of an optical adapter 111. In this case, the mount 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nara’s system with Tatsuno’s system in order to provide an endoscopic imaging apparatus capable of solving the problems arising from coping with electromagnetic interference, hermetically sealing an insulating structure and metal structures, and autoclaving the apparatus (Tatsuno; col. 1, lines 58-62).

As to claim 24, the combination of Nara and Tatsuno teaches wherein a contact area between the interior portion and the exterior portion is smaller than a contact area between the interior portion and the connector (Nara; see FIGs. 3 and 6 and [0023], [0027], [0043]-[0050], and [0052] – at least one contact area between rear case 22 and main case 20 is smaller than a contact area between rear case 22 and coupler 15; Tatsuno; see FIG. 13 and col. 14, lines 5-17).

Claims 23 and 24 are further rejected under 35 U.S.C. 103 as being unpatentable over Nara (WO 2018/116533 A1, also published as US 2019/0357760, which is used hereinafter for reference purposes) in view of Frith (US 2006/0229495).

As to claim 23, Nara teaches a camera head comprising:

an imager configured to capture a subject image emitted from an eyepiece of an endoscope (see FIGs. 1-2 and [0022]-[0024] and [0027]; also see FIG. 3 and [0034] which describes an image pickup unit 30 which comprises image pickup devices 32);

a housing configured to house the imager, the housing including an interior portion including the imager thereinside (FIGs. 2-3 and [0026] and [0028]-[0031] – airtight case 17, main case 20, and rear case 22),

and an exterior portion arranged on an outer side of the interior portion, wherein the interior portion and the exterior portion are separated from each other in at least a part of an outer surface (see FIGs. 3 and 6 and [0043]-[0050] and [0052] – rear case 22 and main case 20).

Nara does not teach a connector that includes an abutting surface configured to abut the eyepiece, wherein the connector is separate from the interior portion and the exterior portion and contacts at least one of the interior portion and the exterior portion.

However, Frith teaches a connector that includes an abutting surface configured to abut the eyepiece, wherein the connector is separate from the interior portion and the exterior portion and contacts at least one of the interior portion and the exterior portion (FIG. 5 and [0039]-[0042] where there is an abutting surface configured to abut on eyepieces 62).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nara’s system with Frith’s system in order to provide an endoscope coupler that may be quickly and easily inserted between an endoscope and a video camera or may be formed as an integral part of either the endoscope or the video camera or both (Frith; [0018]).

As to claim 24, the combination of Nara and Frith teaches wherein a contact area between the interior portion and the exterior portion is smaller than a contact area between the interior portion and the connector (Nara; see FIGs. 3 and 6 and [0023], [0027], [0043]-[0050], and [0052] – at least one contact area between rear case 22 and main case 20 is smaller than a contact area between rear case 22 and coupler 15; Frith; FIG. 5 and [0039]-[0042]).

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Claims 1, 2, 5, and 16-22 are allowable.
Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 04/16/2021, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive in light of the new grounds of rejections presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482